Morris, C.
Information for forcible detainer. The information states, among other things, that, on the 10th day of April, 1879, the said Henry M. Endsley, at and in the county of Shelby aforesaid, did then and there, with menaces, force and arms, and without authority of law, with clubs and other offensive weapons, unlawfully, violently, forcibly, *468injuriously and with strong hand, keep Sarah J. Lewis out of the possession of a certain dwelling-house, situate in said county, of which said Sarah J. Lewis was then and there,, and is now, the owner and entitled to the possession; and the said Henry M. Endsley did then and there violently, with menaces and force and arms, without authority of law, and with strong hand, forcibly keep, and still keeps unlawfully and by the means aforesaid, the possession of said dwelling-house.
The appellant made a motion to quash the information: and affidavit, which was overruled. The cause was submitted to a jury, who returned a verdict of guilty. The appellant made a motion for a new trial, which was overruled. He then moved in arrest of judgment, which motion was. also overruled, and judgment rendered upon the verdict. The rulings of the court upon these several motions are-assigned as errors.
It is insisted by the appellant that his motion to quash the-information and affidavit, and his motion in arrest of judgment, should have been sustained, for the reason that the word “dwelling-house,” as used in the information and affidavit, is not equivalent to the word “land,” as used in section 12 of the act defining misdemeanors. 2 R. S. 1876, p. 462.
In the case of Woodman v. Smith, 53 Me. 79, the court say : “A conveyance of a dwelling-house and out-buildings ‘belonging thereto’ conveys the out-buildings upon precisely the same principles by which it is held to convey the dwelling-house. In Davis v. Handy, 37 N. H. 65, it was-held that, under a description of a ‘ropewalk’ in a deed, such land of the grantor will pass as is exclusively devoted to the use of the ropewalk. In Wooley v. Groton, 2 Cush. 305, it was decided that, by the grant of a town pound, the land on which the same stood was conveyed, not as appurtenant but as a part of the subject matter. In Johnson v. *469Rayner, 6 Gray, 107, the conveyance was of a house and land, and ‘also a well of water, with the curbs, pumps,’ etc., it was held to pass a fee in the land occupied by the well. * * * So, by the grant of a mill, the land under it passes. Whitney v. Olney, 3 Mason, 280.” 3 Washb. Real Prop., p. 483, sec. 34.
The word “dwelling-house” embraced the land on which it stood, and the charge of its forcible detention was equivalent to a charge of the forcible detention of the land on which it was standing. We think, therefore, that the motions to quash the information and affidavit, and in arrest of judgment, were properly overruled.
The ground upon which it is urged that the court erred in ■overruling the motion for a new trial is, that the evidence does ,not sustain the verdict.
There is a bill of exceptions in the record, purporting to •contain all the evidence, but it appears upon the face of the bill that it does not. It is stated in the bill of exceptions, that “the writ of restitution was then read in evidence, in the words and figures following, to wit.” The writ thus .read in evidence is not copied into the bill of exceptions at all. All the evidence cannot therefore be said to be in the record, where it thus appears upon the face of the bill of exceptions that it does not contain all the evidence. Morrow v. The State, 48 Ind. 432; Sidener v. Davis, 69 Ind. 336; Kimball v. Loomis, 62 Ind. 201; The Aurora Fire Ins. Co. v. Johnson, 46 Ind. 315; The Columbus, etc., R. R. Co. v. Griffin, 45 Ind. 369; The State, ex rel., v. The President, etc., 44 Ind. 350; Griffin v. Ransdell, 71 Ind. 440. Upon :such a bill of exceptions no question can be raised as to the' sufficiency of the evidence to sustain the verdict.
Exceptions were taken during the trial to the admission of evidence on the part of the State, and to the refusal to admit evidence offered by the appellant, but as no argument *470is submitted by the appellant upon these points, they must be considered as waived.
The judgment below should be affirmed.
Per Cukiam. — It is ordered upon the foregoing opinion, that the judgment below be affirmed, at the costs of the appellant.